Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings/Specification
The amendments filed 1/07/2021 have overcome the drawing and specification objections set forth in the previous action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Zylka on 13 January 2021.

The application has been amended as follows: 
In claim 1, line 12, “membrane portions including” has been changed to --membrane portions each including--.  The amendment clarifies that the following portions are for each of the first and second fluid-impermeable membrane portions 110a, 110b, which will then establish two conducting portions to correspond with the recitation in the last three lines of conducting portions of the first and second fluid-impermeable membranes.
In claim 3, line 1, the dependency of the claim has been changed from “claim 2” to --claim 1--, because claim 2 has been canceled and the limitations of claim 2 have been moved to claim 1.
In claim 4, line 1, the dependency of the claim has been changed from “claim 2” to --claim 1--, because claim 2 has been canceled and the limitations of claim 2 have been moved to claim 1.
In claim 9, line 12, “the interior surface” has been changed to --an interior surface-- due to a lack of antecedent basis for the interior surface of the fluid-impermeable membrane.
In claim 9, line 19, “a insulating portion” has been changed to --an insulating portion-- to correct a grammatical error.
In claim 9, line 19, “an interior surface” has been changed to --the interior surface-- because there’s an antecedent basis for the interior surface of the fluid-impermeable membrane.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in independent claims 1, 9, and 16: 
with regard to claims 1 and 9, the compartment comprising a central region and an edge region between which the electroactive valve is disposed, and the conductive portions being disposed within an insulating portion(s); and
with regard to claim 16, the compartment being configured to deliver a hydraulic force to the membrane in response to adherence of the conductive 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Scholten et al. (US 2017/0198687) discloses in Fig. 4 an actuator comprising: a membrane(s) 10, 20, 30, 40 comprising opposing conductive portions 30, 40 that are attracted to each other in response to a first electrical input (paragraph 36) and an insulating portion(s) 10, 20 that electrically isolate the conductive portions 30, 40 and define interior and exterior surfaces of the membrane(s) 10, 20, 30, 40; a compartment (I) defined by the membrane(s) 10, 20, 30, 40 and having a fluid (air); and an electroactive valve 51 (comprising the interacting electric coils 34, 44 and the portion of the film 20 that is selectively moved by the coils 34, 44 with respect to opening 50 to control fluid flow through the opening 50) within the compartment (I) and configured to allow fluid to pass into the compartment (I) upon receiving a second electrical input (paragraphs 45-46).  Jackson et al. (US 6,490,960) teaches flexible membranes 28 made of elastomer (col. 3, lines 50-51).  With regard to claims 1 and 9, the prior art lacks the compartment comprising a central region and an edge region between which the electroactive valve is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	

/KEVIN F MURPHY/Primary Examiner, Art Unit 3753